Citation Nr: 1309535	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-21 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than April 13, 2009 for the award of service connection for multiple myeloma.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, K.R., L.M.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969, to include service in the Republic of Vietnam.

This matter was last before the Board of Veterans' Appeals (Board) in January 2013, on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the rating decision, the RO granted service connection for multiple myeloma and assigned an initial rating effective April 13, 2009.

In September 2012, the Board remanded this matter in order to afford the Veteran a hearing.  The Veteran testified before the undersigned at a December 3, 2012 videoconference hearing.  A transcript of this hearing has been associated with the claims file.  The Veteran also submitted additional evidence to the Board at the December 2012 hearing and filed a waiver of RO consideration allowing the Board to accept that evidence for purposes of appellate review.  38 C.F.R. § 20.1304.  

The Board subsequently issued a January 31, 2013 decision on the appeal.  As that decision was issued prior to the expiration of an abeyance period granted for the submission of additional evidence, and the Veteran subsequently submitted additional evidence that was not considered by the Board, the Board vacated the January 31, 2013 decision.  The Veteran filed the additional evidence with a waiver of RO consideration allowing for the Board's review.  

This Decision of the Board is issued to assure that all evidence submitted to VA, to particularly include evidence submitted prior to the expiration of the 60 day abeyance period granted during the December 2012 Board hearing, has been fully reviewed and considered.  The below decision represents an adjudication of the Veteran's claim based on the Board's review of the complete record.

As a final initial matter, the Board observes that a private attorney has, in the past, submitted documents to VA on behalf of the Veteran in regard to the issue on appeal.  However, the Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) that the Veteran filed to appoint that private attorney as his representative limited the scope of her representation to a claim for service connection for posttraumatic stress disorder.  Since the attorney's representation does not extend to the matter currently before the Board, the Veteran is, for purposes of this appeal, represented by the Georgia Department of Veterans Services pursuant to a VA Form 21-22 filed in January 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's initial claim for entitlement to service connection from multiple myeloma was received by VA on April 13, 2009; service connection was subsequently granted, effective April 13, 2009. 

2. The claims file contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for multiple myeloma prior to April 13, 2009.

3.  In no decision issued from September 25, 1985, to June 9, 1994, did VA deny compensation for multiple myeloma or a disease that may be reasonably construed as multiple myeloma.


CONCLUSION OF LAW

The criteria for an effective date prior to April 13, 2009, for the grant of service connection for multiple myeloma are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The Board notes that pertinent law is determinative of the Veteran's claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, the Board finds the requirements of the VCAA not applicable to the appeal.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004). 

Regardless, the Board observes that the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  He has quoted pertinent regulations and case law to VA and submitted relevant evidence.  He was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Earlier Effective Date for Grant of Service Connection

The Veteran contends that the appropriate effective date for the grant of service connection for multiple myeloma is the day after he was discharged from service as he displayed symptoms of the disease at that time, the medical evidence of record reflects that he was not diagnosed until 2008 (although the Veteran has contended that he was diagnosed alternately in 2005 or 2007).  He has also argued the appropriate effective date is December 29, 1971, the date he filed a claim for service connection for a skin condition and his first post-service claim.

The effective date for the grant of service connection for disability compensation is the "day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i) (Italics added for emphasis).

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

With respect to the phrase "the date entitlement arose," the Court of Appeals for Veterans Claims (Court) has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed posttraumatic stress disorder as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  Id.  See also Lalonde v. West, 12 Vet. App. 377 (1999) (Stressing that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157. 

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease. 

Pursuant to 38 C.F.R. § 3.816, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A claim will be considered a claim for compensation for a particular covered herbicide disease if:

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816.  Multiple myeloma was added to the list of diseases subject to presumptive service connection, effective June 9, 1994.  See 59 Fed. Reg. 29,723 (1994).  

As multiple myeloma is a covered herbicide disease, the Veteran is considered a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1)(2).  However, an earlier effective date pursuant to Nehmer and 38 C.F.R. § 3.816 is not available to the Veteran.  The record reflects no claim for disability compensation for any such disease either denied by VA between September 25, 1985 and May 3, 1989, pending before VA on May 3, 1989, or received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for multiple myeloma (i.e. June 9, 1994).  

The Veteran's written statements reflect his contention that he has applied for service connection for various ailments that, collectively, represent his multiple myeloma.  In February 2010 he wrote that "over the years, [he] filed for numerous conditions that [he] contend[s] were symptoms of undiagnosed multiple myeloma.  In essence, he appears to argue that, pursuant to 38 C.F.R. § 3.816 (c) (1), (2) (ii), in denying his claims for service connection for those symptoms, "VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded."  38 C.F.R. § 3.816.  

The Board has analyzed the record for VA decisions issued on the Veteran's claims between September 25, 1985, and June 9, 1994, to determine whether or not they include denials of a disease that may reasonably be construed as multiple myeloma.  Although the Board is mindful that 38 C.F.R. § 3.816 (c) (1) instructs that "minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease," it has determined, for the reasons expressed below, there were no decisions issued during that time frame include any such denials.  Specifically, the Board notes that the only decision issued by VA in the pertinent time frame is a May 1994 rating decision in which the Atlanta RO denied entitlement to service connection for a skin condition, hypertension, a nervous condition, fatigue, bladder/kidney/respiratory dysfunction, chest and back pain, joint stiffness, and arthritis and numbness of extremities.  

Pursuant to relevant case law, a veteran may identify the scope of a claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors for the adjudicator to consider, in determining the scope of a claim, are a veteran's descriptions of the claim and symptoms as well as the information submitted, or obtained by VA, in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  However, claims that present distinct factual bases, such as medical disorders with different medical causes, may be distinguished and adjudicated independently, even if a veteran feels that they are the same.  See Tyrues v. Shinseki, 23 Vet. App. 166, 187 (2009), aff'd 631 F.3d 1380 (Fed. Cir. 2011); Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008). 

The Veteran has submitted evidence, including medical articles submitted to the Board in February 2013 that identify bone pain, renal problems, fatigue, and neurological symptoms as either precursors to, or symptoms of, multiple myeloma.  However, as clarified by an entry from Wikipedia that the Veteran submitted in support of his claim, "myeloma has many possible symptoms, and all symptoms may be due to other causes."  Regardless of medical evidence indicating that he did not have renal problems at the time of the 1994 rating decision (as well as the Veteran's subsequent, August 2002, denial of renal problems), subsequent readjudication and denial of the claim for service connection for a back disability, and evidence that his extremity pain/numbness was manifestation of (now service-connected) peripheral neuropathy, the May 1994 rating decision represents denials of service connection for individual health complaints, rather than for a systemic disease.  The Veteran did not contend at that time that he experienced multiple myeloma, or any single disease process, that was responsible for many or all of his symptoms although he did attribute all of them to exposure to Agent Orange.  Further, and despite his February 2013 contention that back pain would have been the earliest sign of multiple myeloma, medical evidence does not establish that he had diagnosable multiple myeloma until approximately a decade later.  

Despite the Veteran's subsequent contentions to the contrary, the May 1994 rating decision does not represent a denial of service connection for a disease that may be reasonably construed as multiple myeloma.  VA is not required to anticipate/ adjudicate potential claims for a particular benefit without expression of claimant intent.  Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  As stated, the May 1994 rating decision represents multiple denials of service connection for multiple claimed disabilities rather than, as required by 38 C.F.R. § 3.816, a denial of compensation for a single disease.

The Board has also analyzed the record in regard to 38 C.F.R. § 3.816 (c) (2) (i) to determine whether or not any submissions filed by the Veteran in connection with a claim pending before VA on May 3, 1989 or received by VA between that date and June 9, 1994 may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  However, the record contains no such application, statement, or submission.  Thus, the provisions of 38 C.F.R. § 3.816 are inapplicable in this case. 

The Veteran separated from active service in January 1969 and did not file any claims of entitlement to service connection until December 1971.  This initial claim for service connection was for a skin rash (later amended to include hypertension and a nervous condition), rather than multiple myeloma.  However, even if he had submitted a claim for multiple myeloma, he would not, as he contends, be entitled to an effective date back to the day following his service discharge since he did not submit a claim within one year of his discharge. 

The Veteran first raised a claim of service connection for multiple myeloma in a letter from his Congressman received by VA on April 13, 2009.  This claim was granted in a January 2012 rating decision, and the award was made effective as of April 13, 2009, the date that his claim for service connection was received by VA.

The Board has considered whether any evidence of record prior to April 13, 2009, could serve as an informal claim that would entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R.     § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for multiple myeloma.  However, no document submitted prior to April 13, 2009 indicates intent to pursue a claim of entitlement to service connection for this condition.  Although, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits, these provisions only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.   For this reason, the Veteran's clinical records that document a diagnosis of multiple myeloma prior to April 13, 2009 cannot constitute an initial claim for service connection - there had been no prior allowance or disallowance of a formal claim.  See Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon, supra (medical records cannot constitute an initial claim for service connection but rather there must be some intent by the claimant to apply for the benefit).  
  
Although the Veteran has generally argued that VA must review specific symptoms in the record to ascertain whether a claim for a particular disability has been filed, a claim, rather than a medical record, must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefore, Rodriguez v. West, 189 F.3d 1351, 1354  (Fed. Cir. 1999), the RO granted the earliest effective date for a grant of service connection for multiple myeloma that the law allows.  The exact date on which entitlement arose need not be ascertained in order to conclude that the April 13, 2009 date selected by the RO is the earliest possible effective date here.  Even if entitlement arose prior to April 13, 2009, then the date of claim would be the later of the two dates so April 13, 2009 would remain the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Moreover, while VA must interpret a claimant's submissions broadly, it is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, supra; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is simply no legal entitlement to an earlier effective date for the award of service connection for multiple myeloma.  The Veteran's failure to file an earlier claim for this disorder is the reason why the claim must fail.  

The Veteran's treatment records do document long-standing and extensive treatment for a variety of conditions and he is, in essence, requesting an effective date earlier than when he was diagnosed with a disability.  However, while the Veteran's multiple myeloma may have been present for many years prior to April 2009, the pertinent regulations provide that the appropriate effective date is the later of the date of receipt of the claim (i.e. April 13, 2009) or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

In response to the Veteran's contentions that the Court's holding in McGrath is applicable to his case as he had previously filed claims for service connection for various conditions such as hypertension, fatigue, a skin disorder, respiratory disorder, extremity pain and numbness, a blood disorder, peripheral neuropathy and a back condition (which he contends, cumulatively, constituted a claim for service connection for multiple myeloma), the Board observes that the claimant in McGrath had an unadjudicated pending claim for compensation.  14 Vet. App. 28.  Here, there is no such pending unadjudicated claim to support the Veteran's claim for an earlier effective date.  A review of the claims file reveals that the Veteran did not file a claim for service connection for a blood disorder (other than abnormal blood pressure) prior to April 13, 2009, his claims for service connection for hypertension and peripheral neuropathy have been fully granted (both effective prior to April 13, 2009), and he has been denied service connection for a back disorder, fatigue, and a respiratory disorder.  The Veteran had no pending claim for multiple myeloma, or the purported symptoms of this disability, prior to April 13, 2009.  See 38 C.F.R. § 3.160(c) (a "pending claim" means an application, formal or informal, which has not been finally adjudicated). 

The Board acknowledges and has carefully considered the Veteran's argument that his service connection benefits should be effective from service discharge due to his extensive exposure to Agent Orange during service, in the interests of fairness and equity and to accord justice.  Unfortunately, neither the Board nor the Court can provide equitable relief.   See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C. § 503(a) to provide equitable relief at his discretion).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992). 

The law is controlling and not the facts.  The appeal for an earlier effective date than April 13, 2009, for the grant of service connection for a multiple myeloma must be denied as a matter of law.  Sabonis, supra.


ORDER

Entitlement to an effective date earlier than April 13, 2009, for the award of service connection for multiple myeloma is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


